              Entered on Docket July 23, 2020

                                                            Below is the Order of the Court.

 1
 2                                                         _____________________
                                                           Mary Jo Heston
 3                                                         U.S. Bankruptcy Judge
                                                           (Dated as of Entered on Docket date above)
 4
 5
 6
        ________________________________________________________________
 7
 8
 9                    IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
10
11   In re:                                               Case No. 20-41330-MJH

12   MICHAEL ANTONIO WILLIAMS,                          AGREED ORDER GRANTING UNITED
                                                        STATES TRUSTEE’S OBJECTION AND
13                                           Debtor(s). LIMITING CHAPTER 7 DISCHARGE
14                                                      UNDER 11 U.S.C. § 727(A)(8)

15
               THIS MATTER came before the Court before the Court on the United States Trustee’s
16
     Objection to and Motion to Limit Chapter 7 Discharge under 11 U.S.C. 727(a)(8) (the
17
     “Motion”), the United States Trustee having appeared through it counsel, Matthew J.P. Johnson,
18
     and the Debtor having appeared through his counsel, Ellen Brown, the Court, having reviewed
19
     the Motion, any evidence filed in support of and in opposition to the Motion, and the filings of
20
     record in this matter,
21
               NOW THEREFORE, based on the foregoing, the Court HEREBY ORDERS,
22
     ADJUDGES AND DECREES THAT:
23
               A: The Motion is GRANTED;
24
25             B. The injunction set forth in 11 U.S.C. § 524(a)(3) in this case does not apply in this

26   case;

27             C. The Debtor is GRANTED a limited chapter 7 discharge of his separate debts only, if

28   any; and
      ORDER GRANTING OBJECTION AND LIMITING                              Office of the United States Trustee
      DISCHARGE UNDER 11 U.S.C. § 727(A)(8) - Page 1                     United States Courthouse
                                                                         700 Stewart Street, Suite 5103
                                                                         Seattle, WA 98101-1271
                                                                         206-553-2000, 206-553-2566 (fax)
 1
             D. This Order is without prejudice to the Debtor’s ability to seek a discharge in a
 2
     subsequent case filed at least 8 years after the petition date in this case.
 3
                                            /// END OF ORDER ///
 4
 5
 6
     Respectfully submitted by:
 7
     GREGORY M. GARVIN
 8
     Acting United States Trustee for Region 18
 9
10   /s/ Matthew J.P. Johnson_
     Matthew J.P. Johnson, WSBA #40476
11   Attorney for United States Trustee

12
13   Agreed to/Notice of Presentment Waived by:
14
15
     /s/ Ellen Brown
16   Ellen Brown, WSBA #27992
17   Attorney for Debtor(s)

18
19
20
21
22
23
24
25
26
27
28
      ORDER GRANTING OBJECTION AND LIMITING                             Office of the United States Trustee
      DISCHARGE UNDER 11 U.S.C. § 727(A)(8) - Page 2                    United States Courthouse
                                                                        700 Stewart Street, Suite 5103
                                                                        Seattle, WA 98101-1271
                                                                        206-553-2000, 206-553-2566 (fax)
